Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Jansen Blake on April 22, 2022.
IN THE CLAIM
Claim 20, line 1, is amended as follows:
Claim 20 (Currently Amended): The power supply of claim [[18]] 16, wherein:

Allowable Subject Matter
Claims 4, 11 and 18 are canceled. 
Claims 1-3, 5-10, 12-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Oh et al. (2014/0160805) discloses “AC/DC power converter that converts an AC input voltage into a DC output voltage. This AC/DC power converter includes an input rectifier stage which rectifies an AC input voltage into a first rectified voltage. The AC/DC power converter also includes a switching resonant stage which is directly coupled to the output of the input rectifier stage. The switching resonant stage converts the rectified voltage into a first high frequency AC voltage of a first amplitude. This AC/DC power converter additionally includes a transformer which is coupled to the output of the switching resonant stage and is configured to down-convert the first high frequency AC voltage into a second-high frequency AC voltage of a second amplitude. Furthermore, the AC/DC power converter includes an output rectifier stage which is coupled to the output of the transformer, wherein the output rectifier stage rectifies the second high frequency AC voltage into a DC output voltage”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a first stage comprising: a power factor correction controller, and a power factor correction module; and a second stage comprising: an inductor-inductor-capacitor controller; and an inductor-inductor-capacitor module; a single optocoupler in a feedback loop between the first and second stages; and dual optocouplers including first and second optocouplers: wherein the first stage is configured to: receive, from a computing device that is connected to the power supply, a power profile associated with the computing device; and output a first particular voltage based at least in part on the power profile; wherein the second stage is configured to: receive the first particular voltage from the first stage; and output, based on the first particular voltage, a second particular voltage to the computing device, wherein the second particular voltage is specified by the power profile; and wherein the dual optocouplers are configured to: indicate an amount of voltage to be provided by the power supply to the computing device based on a selected power state combination of a plurality of power state combinations of the first and second optocouplers.

With respect to independent claim 9, the closest prior art reference Oh et al. (2014/0160805) discloses “AC/DC power converter that converts an AC input voltage into a DC output voltage. This AC/DC power converter includes an input rectifier stage which rectifies an AC input voltage into a first rectified voltage. The AC/DC power converter also includes a switching resonant stage which is directly coupled to the output of the input rectifier stage. The switching resonant stage converts the rectified voltage into a first high frequency AC voltage of a first amplitude. This AC/DC power converter additionally includes a transformer which is coupled to the output of the switching resonant stage and is configured to down-convert the first high frequency AC voltage into a second-high frequency AC voltage of a second amplitude. Furthermore, the AC/DC power converter includes an output rectifier stage which is coupled to the output of the transformer, wherein the output rectifier stage rectifies the second high frequency AC voltage into a DC output voltage”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power factor correction converter comprising: a power factor correction controller, and | a power factor correction module; an inductor-inductor-capacitor (LLC) converter comprising: an LLC controller; and an LLC module; single optocoupler in a feedback loop between the power factor correction converter and the LLC converter; and dual optocouplers including first second optocouplers: wherein the power factor correction converter is configured to: receive, from a computing device that is connected to the power supply, a power profile associated with the computing device; and output a first particular voltage based at least in part on the power profile; and wherein the LLC converter is configured to: receive the first particular voltage from the first stage power factor correction converter; and output, based on the first particular voltage, a second particular voltage to the computing device, wherein the second particular voltage is specified by the power profile; and wherein the dual optocouplers are configured to: indicate an amount of voltage to be provided by the power supply to the computing device based on a selected power state combination of a plurality of power state combinations of the first and second optocouplers.

With respect to independent claim 16, the closest prior art reference Oh et al. (2014/0160805) discloses “AC/DC power converter that converts an AC input voltage into a DC output voltage. This AC/DC power converter includes an input rectifier stage which rectifies an AC input voltage into a first rectified voltage. The AC/DC power converter also includes a switching resonant stage which is directly coupled to the output of the input rectifier stage. The switching resonant stage converts the rectified voltage into a first high frequency AC voltage of a first amplitude. This AC/DC power converter additionally includes a transformer which is coupled to the output of the switching resonant stage and is configured to down-convert the first high frequency AC voltage into a second-high frequency AC voltage of a second amplitude. Furthermore, the AC/DC power converter includes an output rectifier stage which is coupled to the output of the transformer, wherein the output rectifier stage rectifies the second high frequency AC voltage into a DC output voltage”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power factor correction converter comprising: a power factor correction controller, and a power factor correction module; an inductor-inductor-capacitor (LLC) converter comprising: an LLC controller; and an LLC module; a single optocoupler in a feedback loop between the power factor correction converter and the LLC converter; and dual optocouplers including first second optocouplers: wherein the power factor correction converter is configured to: receive, from a computing device that is connected to the power supply, a power profile associated with the computing device; and output a first particular voltage based at least in part on the power profile; and wherein the LLC converter is configured to: receive the first particular voltage from the first stage power factor correction converter; and output, based on the first particular voltage, a second particular voltage to the computing device, wherein the second particular voltage is specified by the power profile; wherein a filter is used to remove ripple and noise from the second particular voltage to create filtered voltage; and wherein the dual optocouplers are configured to: indicate an amount of voltage to be provided by the power supply to the computing device based on a selected power state combination of a plurality of power state combinations of the first and second optocouplers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836